Because of the statement contained in the opinion prepared by Mr. Justice THOMAS, viz.: "Parenthetically, the writer feels, however, that the difference between the facts appearing in Webb v. Scott, supra, and those in Hillsborough County, et al.,
v. Temple Terrace *Page 99 
Assets Company, Inc., supra, does not justify the application of different principles of law, and that the construction placed by the Court on the effectiveness of the validation Act No. 12208 should likewise be given the validation Act No. 12207. Thus, the decisions of the Federal Court in Hillsborough County v. Highway Engineering and Construction Company, supra,
and of this Court in Webb v. Scott, and Smith Brothers v. Williams, 100 Fla. 642, 126 So. 367, would be harmonized", I am impelled to here state that I conceive to be the reason which causes us to give effect to Chapter 12208, Acts of 1927, to validate the proceedings of the board of county commissioners taken pursuant to Chapter 10145, Acts of 1925, while not giving effect to Chapter 12207, Acts of 1927, to validate acts of the board of county commissioners assumed to be taken under authority of Chapter 9316, Acts of 1923.
The effect of our holding in Hillsborough County v. Temple Terrace Estates is that where a purported statute was never enacted by the Legislature, and therefore was never a legislative enactment, the Legislature cannot make effective the provisions of the purported Act by the passage of a subsequent Act which attempts to validate acts done under supposed authority of the purported Act by mere reference to the erroneously supposed legislative Act.
In the Temple Terrace case we found that Chapter 9316 had never been a legislative Act. It constituted no authority for any act by the county commissioners and, therefore, when Chapter 12207 attempted to validate proceedings taken under provisions of Chapter 9316 merely by reference to that Act, it was not effectual to validate anything. The desired end could have been attained by an Act validating all proceedings and the results thereof wherein certain procedure set out and described in the validating Act had been theretofore indulged and followed. *Page 100 
In the Scott case we had under consideration Chapter 10145, Acts of 1925, and Chapter 12208, Acts of 1927. Chapter 10145 was a legislative Act but had infirmities which required its being held ineffective because of not providing notice necessary to due process of law. Chapter 12208 validated the proceedings and results of procedure indulged and taken by the board of county commissioners under the former legislative Act.
Chapter 9316 was not a legislative Act; it has no life or verity.
Chapter 10145 was a legislative Act but was invalid to accomplish its purpose. Acts attempted under it could be ratified by reference to it.
In People v. Goldtree, 44 Cal. 323, it is said: "We think it may safely be laid down as a rule in these matters, that whenever the officer had no power or jurisdiction to do the act in question, and not that in its performance he did not pursue the law in respect to time, mode or some other particular, the Act is void, and subsequent legislation can not cure the defect." See also Horton v. Kyle, et al., 81 Fla. 274, text 285, 88 So. 757; Globe Indemnity Co. v. Barnes (Tex. Civ. App.), 28 S.W. 275.
It, therefore, follows that there is no inconsistency, between the holdings of this Court as reflected in its several opinions, supra, and the holdings in the instant case are in harmony with our former opinions. *Page 101